DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I Invention, claims 1-11, and newly added clam 13, in the reply filed on May 11, 2021, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (U.S. Pub. 2015/0262848) in view of Morita (U.S. Pub. 2019/0096730).
Regarding claim 1, Sano [Figs.1-14] substantially discloses a substrate treatment method, comprising:
a holding process in which a substrate is held on a substrate holding unit [21];

a raising process in which a cup member [40] surrounding an outer periphery of the substrate holding unit is raised to locate an upper end of the cup member at an upper end position that is higher than an upper surface of the substrate held on the substrate holding unit [Para.102];
a surface treatment process in which a treatment liquid is discharged from a discharge port of at least one nozzle [30] located on the upper surface of the substrate held on the substrate holding unit;
an imaging process in which a camera [70] is made to image an imaging region to acquire captured images, wherein the imaging region contains the treatment liquid discharged from the discharge port of the at least one nozzle and is seen from an imaging position above the substrate held on the substrate holding unit; and
a monitoring process in which a discharge state of the treatment liquid is determined based on the captured images [Fig.14, Step S36].
Sano fails to explicitly disclose a beveling treatment process in which a treatment liquid is discharged from a discharge port of at least one nozzle located lower than the upper end position to an end portion of the upper surface of the substrate held on the substrate holding unit. However, Morita [Fig.3] [Paras.65-67] discloses a beveling treatment process in which a treatment liquid is discharged from a discharge port of at least one nozzle [831] located lower than the upper end position [84] to an end portion of the upper surface of the substrate [W] held on the substrate holding unit [821].  Various wafer treatment processes are well-known and obvious.  It would have been obvious to provide the beveling treatment process and the relative nozzle location, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2 and 9-11, Sano discloses
wherein the monitoring process comprises:
a process in which a determination is made on whether a first statistic of luminance values of pixels in a discharge determination region is above a first threshold, and when the first statistic is above the first threshold, the determination is made that the treatment liquid is discharged from the at least one nozzle, wherein the discharge determination region is located right below the at least one nozzle in the captured image and is longer in a lateral direction than in a longitudinal direction [Figs.3,14] [Paras.136-137,14-151];

wherein in the monitoring process, the captured images are classified [Para.175], by a classifier after machine learning, into categories indicating a discharge state of the treatment liquid discharged from a distal end of the at least one nozzle;

wherein in the monitoring process, a discharge determination region is cut off from the captured image [Para.128] and an image obtained by cutting off the discharge determination region is input into the classifier, wherein the discharge determination region is located right below the at least one nozzle and is longer in the lateral direction than in the longitudinal direction;

wherein a part of a peripheral edge of the substrate is included in the captured image, and the beveling treatment process comprises:
a process in which a substrate peripheral edge position of the part of the peripheral edge of the substrate is obtained based on the captured image; and a process in which the at least 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (U.S. Pub. 2015/0262848) in view of Morita (U.S. Pub. 2019/0096730), as applied above, and further in view of Nakashima (U.S. Pub. 2008/0100809).
Regarding claim 13, Sano and Morita substantially disclose the claim limitations, Nakashima [Figs.2-3] discloses wherein the at least one nozzle comprises a plurality of nozzles [10], 
the substrate treatment method further comprises:
the beveling treatment process in which the treatment liquid is discharged from at least one of the discharge ports of the plurality of nozzles; and
the imaging process in which the camera [17] is positioned at a central side of the substrate and located at an upstream side in a rotation direction of the substrate holding unit with respect to the plurality of nozzles in a plan view, and when the camera images the imaging region, the plurality of nozzles are mutually shifted in the depth direction without overlapping each other, so that the image of the plurality of nozzles is captured in a captured image.
It would have been obvious to provide the plurality of nozzles and the placement of the camera, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein the monitoring process comprises:
a process in which a determination is made on whether the first statistic is above a second threshold larger than the first threshold, and when the first statistic is above the second threshold, the determination is made that liquid splash in which the treatment liquid splashes back on the upper surface of the substrate occurs;

a process in which a determination is made, based on luminance values of pixels in a liquid splash determination region, on whether liquid splash in which the treatment liquid splashes back on the upper surface of the substrate occurs, wherein the liquid splash determination region is set at a downstream side in a rotation direction of the substrate with respect to the discharge determination region in the captured image;

wherein the discharge determination region is set at a position in the captured image where a part of the treatment liquid reflected on the upper surface of the substrate due to mirror reflection is included.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAC H AU/Primary Examiner, Art Unit 2822